The proofs examined, it clearly appears that a factual question arose as to whether the plaintiff was an invitee at the time of his injuries. This factual question was submitted to the jury by the learned trial judge in a fair and well balanced charge.Timannus v. DeWitt, 109 N.J.L. 168.
The judgment under review is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 15.
For reversal — None. *Page 295